The defendant, in September, 1867, subscribed for two shares of the stock of plaintiff, and agreed to pay the sum of $200, the par value thereof, when called upon to do so by plaintiff's directors. The subscription paper contained a declaration that he had paid down ten per cent at the time of subscribing. In fact, he never paid anything upon the subscription, and the sole question for us to determine is, whether, upon such a state of facts, the plaintiff can maintain this *Page 476 
action. It is provided in the general railroad act (Laws of 1850, chap. 140, § 4), that "at the time of subscribing, every subscriber shall pay to the directors ten per cent on the amount subscribed by him in money; and no subscription shall be received or taken without such payment." This provision was applicable to the plaintiff which was organized under that act. Under this provision, it has several times been decided that no subscription to stock of a railroad corporation made after the corporation was formed was valid or binding, until at least ten per cent of the amount had been paid. (B.R. and M.R.R. Co. v. Clarke,25 N Y, 208; Beach v. Smith, 30 id., 116; Ogdensburgh, C. andK.R.R. Co. v. Wolley, 1 Keyes, 118.)
It is claimed, however, by the plaintiff, that the defendant is estopped by the declaration contained in the subscription paper from denying that he had paid ten per cent upon his subscription. A statute cannot be evaded by estoppel. Plaintiff knew that the declaration was untrue when the subscription was made, and hence cannot claim to have the defendant concluded by it upon the doctrine of estoppel in pais. (Shapley v. Abbott,42 N.Y., 443.)
Therefore, there would be nothing further for discussion if it were not for the act passed in 1869. (Chapter 84, Laws of 1869.) That act contains numerous provisions to facilitate the construction of the New York and Oswego Midland Railroad. Section 2 thereof is as follows: "No subscription now made, or which may hereafter be made, to the stock of said New York and Oswego Midland Railroad Company by any person, or by any town, city or village, through its commissioners or other officers, shall be invalidated, avoided, or in any manner affected by reason of any condition, stipulation or qualification in such subscription, when such condition, qualification or stipulation shall have been waived, complied with, or performed; nor shall any subscription to such stock be avoided, invalidated, or in any manner affected by reason of the non-payment of the ten per cent required by law to be paid at the time of making such subscription." It is claimed *Page 477 
by the plaintiff that the last clause of this section has a retroactive effect, so as to render valid a subscription previously made without the payment thereon of the ten per cent. It cannot have such effect, for two reasons: Previous to the passage of this act the subscription was wholly invalid and could not be enforced by either party. If the effect claimed be given to the act, it makes a binding contract between the parties, where no contract previously existed, and, in effect, takes $200 of the defendant's property and transfers it to the plaintiff, a private corporation. This no act of the legislature could do. It can never take the private property of one individual, without his consent, and give it to another. (Matter of Albany Street,
11 Wend., 148; Matter of John and Cherry Streets, 19 id., 659;Taylor v. Porter, 4 Hill, 140; Varick v. Smith, 5 Paige, 137; Cochrane v. Van Surlay, 20 Wend., 365; Embury v.Conner, 3 N.Y., 511.) Such an act comes in direct conflict with the constitutional provision that "no person shall be deprived of life, liberty or property without due process of law."
But this section should not be so construed as to give it retroactive effect. We must not assume that the legislature meant to violate the Constitution. It is always to be presumed that a law was intended, as is its legitimate office, to furnish a rule of future action to be applied to cases arising subsequent to its enactment. A law is never to have retroactive effect, unless its express letter or clearly manifested intention requires that it should have such effect. If all its language can be satisfied by giving it prospective operation, it should have such operation only. (Dash v. Van Kleeck, 7 J.R., 499; Berley v.Rampacher, 5 Duer, 183; Sayre v. Wisner, 8 Wend., 662;Palmer v. Conly, 4 Denio, 376; Calkins v. Calkins, 3 Barb., 305; Jackson v. Van Zandt, 12 J.R., 168; People v.Supervisors of Columbia Co., 10 Wend., 363; Hackley v.Sprague, id., 114.) In Dash v. Van Kleeck, KENT, Ch. J., says that, "we are to presume, out of respect to the law-giver, that the statute was not meant to operate retrospectively;" and, that a "statute ought *Page 478 
never to receive such a construction, if it be susceptible of any other." In Jackson v. Van Zandt, THOMPSON, Ch. J., says: "It is a first principle in legislation that all laws are to operate prospectively." In Sayre v. Wisner, SAVAGE, Ch. J., says: "A statute never ought to have such a construction as to divest a right previously acquired, if it be susceptible of any other giving it a reasonable object and full operation without such construction." The same learned judge says in Hackley v.Sprague: "All statutes are to be construed prospectively, and not retrospectively, unless they are otherwise incapable of a reasonable construction;" and in The People v. Supervisors ofColumbia County, that "statutes are not to be construed retrospectively, unless they cannot have the intended operation by any other than a retrospective construction." In Palmer v.Conly, JEWETT, J., says: "It is a doctrine founded upon general principles of the law, that no statute shall be construed to have a retrospective operation without express words to that effect, either by an enumeration of the cases in which the act is to have such retrospective operation, or by words which can have no meaning unless such a construction is adopted." In Berley v.Rampacher, Judge DUER says: "Although the words of the statute are so general and broad as, in their literal extent, to comprehend existing cases, they must yet be construed as applicable only to such as may thereafter arise, unless the intention to embrace all is plainly and unequivocably expressed."
The first clause of section 2, by its express terms, applies to existing and future cases, and cannot be satisfied without giving it retrospective as well as prospective effect. But every word of the last clause can have full effect if we give that clause prospective operation only. Such should, therefore, within the authorities above cited, be our construction.
The order should, therefore, be affirmed, and judgment absolute rendered against the plaintiff, with costs.
All concur.
Order affirmed, and judgment accordingly. *Page 479